Citation Nr: 1815310	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-33 493	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of cold weather injury, right lower extremity, to include whether reduction was proper.  

2.  Entitlement to a compensable evaluation for residuals of cold weather injury, left lower extremity, to include whether reduction was proper.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1979 to October 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In August 2016, a Board Central Office hearing was held before the undersigned; a transcript of the hearing is associated with the record.  These are the only issues currently in appellate status.  At the time of the hearing, the Veteran indicated he has recently substantive a substantive appeal perfecting additional claims, but current review indicates that these additional issues are not currently in appellate status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets this delay but finds that further development is required before the issues on appeal can be decided.  

The duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 C.F.R. § 3.159(c)(4).  In this case, a VA examination of the Veteran's cold weather injury residuals was last conducted in February 2012.

During his August 2016 Board hearing the Veteran stated that his disabilities have worsened.  As there is evidence of a worsening of the disabilities since the last VA examination, which was performed more than six years ago, the claims must be remanded for new examinations to determine the current severity of the disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

On remand, prior to any examination, the AOJ should make appropriate efforts to ensure that all relevant outstanding VA treatment records are associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding VA treatment records that are not already associated with the claims file.  All reasonable attempts should be made to obtain any identified records.  

2.  Thereafter, schedule the Veteran for a VA examination with the appropriate examiner to determine the severity of his service-connected residuals of cold weather injury on his right and left lower extremities.  The examiner should review the claims file.  All necessary studies and tests should be conducted.  

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include any assertions as to the severity of symptoms.  The examiner should explain the medical basis for the conclusions reached.  

3.  After completing all actions set forth above and any further action needed as a consequence of the above development, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case and allow the appropriate time for response.  Then return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




